Citation Nr: 1526249	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from 1986 to 1992 and from February 1993 to February 1995, including active duty for training (ACUDTRA) from May 25, 1986 to August 22, 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appellant provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in March 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record so that the appellant is afforded every possible consideration.  Specifically, the Board finds that the appellant should be scheduled for a VA audiological examination to obtain an opinion as to the nature and etiology of his hearing loss and tinnitus.

The appellant does not have active service.  Thus, he is not considered a "veteran" unless the evidence shows that he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or INACDUTRA.

The appellant underwent a private hearing evaluation in April 2013 that showed current bilateral hearing loss.  The appellant contends that his hearing loss and tinnitus were caused by his exposure to loud noise from machine guns, tank fire, mines, grenades, rocket launchers, helicopters, and personnel carriers during his initial period of ACDUTRA and subsequent National Guard training.

In support of his contention, the appellant submitted an April 2013 private audiological examination report.  The private examiner opined that it is "quite likely" that the appellant's noise exposure during service was the beginning of his hearing loss and tinnitus.  He stated that the type and degree of the appellant's hearing level is consistent with noise inducted hearing loss.

However, the private examiner did not have access to the appellant's claims file in rendering his opinion.  Specifically, the examiner did not address the appellant's January 1986 enlistment examination.  On audiological testing performed as part of the appellant's enlistment examination, the appellant was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
5
40
85

As such, the evidence suggests that the appellant had left ear hearing loss that preceded his initial period of ACUDTRA.  Also at the examination, the appellant reported having perforated his left ear drum as a child, although the examiner noted no perforation was seen on examination.

As the private examiner's opinion amounts to an indication that the appellant's hearing loss may have been caused or aggravated by an injury in the form of acoustic trauma during his National Guard service, a VA examination with nexus opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the appellant to undergo a VA audiological examination to obtain an opinion as to the nature and etiology of his current hearing loss and tinnitus.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is:

a) At least as likely as not (a 50 percent or greater probability) that the appellant's preexisting left ear hearing loss was aggravated (permanently worsened beyond the natural progression of such disorder) by an injury incurred during a period of ACDUTRA or INACDUTRA?

b) At least as likely as not (a 50 percent or greater probability) that the appellant's current right ear hearing loss was caused or aggravated by an injury incurred during a period of ACDUTRA or INACDUTRA?

c) At least as likely as not (a 50 percent or greater probability) that the appellant's tinnitus was caused or aggravated by an injury incurred during a period of ACDUTRA or INACDUTRA?

A clear rationale for all opinions offered and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Thereafter, readjudicate the appellant's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




